                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 4:93-cr-00004-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 JOE DEE STANG

        Defendant.



                                  INTRODUCTION
      Before the Court is Joe Dee Stang’s pro se Motion for a Bill of Particulars.

Dkt. 60. The Government does not oppose the motion. For the reasons that follow,

the Court will deny the motion.

                                  BACKGROUND
      Joe Stanger is currently housed at FCI Sheridan for charges unrelated to the

charges once before this Court. In 1993, Stang Pled guilty to one count of ARMED

BANK ROBERY, 18 U.S.C. §§ 2113(a) and (d), and one count of CARRYING A

FIREARM DURING AND IN RELATION TO A CRIME OF VIOLENCE, 18

U.S.C. §§ 924(c)(1) and 2113(a) and (d). Dkt. 12. Stang was sentenced to 33

months on count one and a consecutive sentence of 60 months on count two. Id.



MEMORANDUM DECISION AND ORDER - 1
After serving his sentence, Stang successfully completed the terms of his

supervised release and the case was terminated in 2002. Dkt. 16.

      Since the case in Idaho was terminated against him, Stang has made multiple

motions seeking certain transcripts, copies of documents, and for amending his

presentencing report. Dkts. 18-20, 23, 26, 27, 31, 50, 54, and 55. Stang now

requests this court to produce a detailed account of his charges including a

clarification that “Defendant did not hold/brandish in any threatening manner a gun

in commission of the aforementioned crime.” Dkt. 60. For the following reasons,

the court will DENY his motion.

                                    ANALYSIS
      Stang’s request is grounded on an assertion that such a clarification will

allow him to properly prepare for filing a writ of Habeas Corpus in the District of

Oregon where he is currently serving a sentence on unrelated charges.

      Despite not directly asking this court to amend his presentencing report from

1993, Stang’s request asks the court to effectively do just that. In the presentencing

report, there are factual findings regarding Stang’s use of a gun during the

commission of his crime, including reference to brandishing it and pointing it at a

bank employee. Dkt. 43. As this Court has stated twice before, if Stang wished to

challenge factual allegation contained in his presentence report, the proper time to




MEMORANDUM DECISION AND ORDER - 2
do so was within fourteen days of the filing of the draft report with the Courts in

1993. The Court will, for the third time, tell Mr. Stang, that he cannot at this point

in time seek, directly or indirectly, to challenge factual allegations contained in his

presentence report.

                                       ORDER
      IT IS ORDERED that Defendant’s Motion for a Bill of Particulars (Dkt.

60) is DENIED.

                                               DATED: July 9, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
